IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-27,818-05


EX PARTE DAROYCE LAMONT MOSLEY




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 21,932-B FROM THE

124TH DISTRICT COURT OF GREGG COUNTY



Per Curiam. keasler, j., not participating.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is actually
innocent of the capital murder for which he was convicted and sentenced to death.
	Applicant was convicted of capital murder on October 17, 1995.  We affirmed the
conviction and sentence on direct appeal.  Mosley v. State, 983 S.W.2d 249 (Tex. Crim.
App. 1998).  On October 9, 1997, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  While that application was pending in the convicting
court he filed an untimely supplement on December 14, 1998.  We denied relief on his
initial application and dismissed the untimely supplement as an abuse of the writ.  Ex parte
Mosley WR-27,818-02 & 27,818-03 (Tex. Crim. App. June 30, 1999).  On August 20,
2007, applicant filed a second subsequent application, we again dismissed as an abuse of
the writ.  Ex parte Mosley, WR-27,818-04 (Tex. Crim. App. August 21, 2007).
	At trial, on appeal, in his initial application and in his subsequent application for writ
of habeas corpus, applicant raised the issue of his actual innocence; the claim was rejected
each time.  Applicant again raises the same issue, that he did not shoot any of the four
victims who died or the fifth victim who survived.  We have reviewed this application and
find that it does not meet the requirements for consideration of subsequent claims under
Article 11.071, Section 5(a).  This application is dismissed as an abuse of the writ; the
motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 28TH DAY OF AUGUST, 2007.
Do Not Publish